DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1, the lone independent claim in the application, has at least two parts to the claim which do not appear to be enabled such that one of ordinary skill in the art can make or use the invention.  The claim states that the first operating mode has a combined gas flow that includes an equal mixture of gas flows. Then, the claim states that the first operating mode automatically compensates for unequal gas flow rates. Compensation is mentioned in the specification three times.   First, the specification states: “This work provides various ways to automatically compensate for unequal input flow rates.” That’s all that’s disclosed. Second, the specification states:” The automatically controlled gas flow system in the first 15 operating mode automatically compensates for unequal input gas flow rates at the selected two or more of the system inputs.” Again, this is all the disclosure given with respect to said compensation. Finally, the specification discloses:” The automatically controlled gas flow system in the fourth operating mode automatically compensates for unequal input gas flow rates at the selected two or more of the system30 inputs.”  Of note, this mention of compensation is disclosed with respect to a fourth mode of operation, not the first mode.  With the specification as written, there is nothing that is disclosed as to how said compensation is actually done, the specification simply says that it can be done with no disclosure or explanation how this is truly being accomplished.  Also, there is to be equal mixture of gas flows, thus what an unequal input gas flow rate has to do with an equal mixture of gas flows is also unclear.  If you want 10ml of gas flow, you need 5ml of a first and 5ml of a second, thus 10 ml of gas flow from the two gas flows total. There is also nothing stating why the unequal gas flow I even needed or desired, so it’s not even clear the criticality or need for compensation. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
With respect to the case of the present invention, there is not enough direction provided by the inventor (Wands Factor F), there are no disclosed existence of working examples (Wands Factor G), and there would be a large amount of experimentation needed to make or use the invention based on the content of the disclosure (Wands Factor H).  Since claim 1 lacks enablement, then claims 2-19, which depend from claim 1, lack enablement as well.
Response to Arguments



Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. The arguments about the first point of combining a single stream are moot because the applicant amended the claim such that that is no longer an issue.  The applicant’s argument about the compensation provide nothing further than pointing to the specification, which mentions nothing about how the compensation is done or why, it simply states that it is done. The applicant provides no arguments or further proof than pointing to a disclosure that is lacking enough written description to enable one of ordinary skill in the art to make and/or use the invention. There is nothing to give detail to how the compensation is done or why it’s done, it’s just broadly stated that compensation is done.  As the Examiner pointed out above, compensation is mentioned three times in the specification and in not one instance of those three mentions is it disclosed how the compensation is done or what affect the compensation has on the apparatus, or the criticality of said compensation. The Applicant’s responses provided no further detail to answer these questions. For at least these reasons, the arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



August 24, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861